Citation Nr: 0032538	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-15 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from August 31, 1998 to August 8, 
1999, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to an increased disability rating for 
tinnitus, currently rated as 10 percent disabling.

3.  Entitlement to an effective date for the assignment of a 
10 percent disability rating for service-connected bilateral 
hearing loss, prior to August 31, 1998. 


REPRESENTATION

Appellant represented by:	John Stevens Berry




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which, in pertinent part, 
increased the veteran's disability rating for bilateral 
hearing loss from noncompensable to 10 percent, effective 
August 31, 1998, and continued the veteran's 10 percent 
disability rating for tinnitus.

During the pendency of this appeal, a December 1999 RO 
determination increased the veteran's disability rating for 
service-connected bilateral hearing loss from 10 percent to 
20 percent, effective August 9, 1999.  Inasmuch as the 
veteran has continued to express dissatisfaction with this 
rating, has otherwise not withdrawn his appeal, and in light 
of the fact that the maximum schedular disability rating has 
not been assigned to date, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Also, given the effective 
date of August 9, 1999 for the 20 percent rating, the issue 
is entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from August 31, 1998 to August 8, 
1999, and to a rating in excess of 20 percent thereafter.  
This issue will be addressed in the REMAND appended to this 
decision.

The veteran also submitted a timely notice of disagreement to 
an RO decision in March 1998, denying secondary service 
connection for a neurogenic bladder and impotence.  A 
statement of the case (SOC) addressing this issue was sent to 
the veteran in October 1998, but no correspondence has been 
received since that time that can be construed as a timely 
substantive appeal.  Absent a timely appeal, the Board has no 
jurisdiction to review the March 1998 decision denying 
secondary service connection for a neurogenic bladder and 
impotence.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); Roy 
v. Brown, 5 Vet. App. 554 (1993).  As this matter has not 
been raised by the veteran since the SOC was issued, the 
Board finds that further development to provide an 
opportunity to submit any evidence and argument on the 
timeliness question is not warranted.  Marsh v. West, 11 Vet. 
App. 468 (1998); Bernard v. Brown, 4 Vet. App. 384 (1993).

A statement submitted on behalf of the veteran, dated and 
received by the RO in April 2000, raises a claim for an 
increased (compensable) rating for service-connected 
prostatitis.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran's 
tinnitus is recurrent.

2.  The veteran underwent a VA audiological examination on 
June 28, 1998.

3.  On August 31, 1998, the veteran filed a claim for an 
increased disability rating for his service-connected 
bilateral hearing loss.

4.  The medical evidence of record demonstrates that the 
earliest ascertainable date that an increase in the veteran's 
bilateral hearing loss had occurred during the year prior to 
his reopened claim was June 26, 1998; as of that date the 
veteran's bilateral hearing loss was manifested by an average 
pure tone threshold of 50 decibels in the right ear, with a 
speech discrimination ability of 82; and an average pure tone 
threshold of 58 decibels in the left ear, with a speech 
discrimination ability of 76 percent.   






CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, Diagnostic Code 6260 
(2000).
2.  The requirements for an earlier effective date of June 
26, 1998 for the assignment of a 10 percent disability rating 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 5107, 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.102, 3.400(o) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Tinnitus

The veteran claims that he has suffered an increase in the 
severity of his service-connected tinnitus.  After noting 
that the claims file includes the veteran's service medical 
records (SMRs), VA examination reports, VA treatment records, 
private medical records, and the veteran's variously dated 
written statements, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a December 1997 RO rating decision, the veteran 
was initially service-connected for tinnitus and bilateral 
hearing loss in accordance with an October 1997 Board 
decision granting service connection therefore.  The RO 
assigned a 10 percent disability rating for tinnitus and a 
noncompensable rating for bilateral hearing loss, both 
effective September 30, 1994.  An October 1998 RO rating 
decision increased the veteran's disability rating for 
bilateral hearing loss to 10 percent, effective August 31, 
1998, but continued the 10 percent disability rating for 
tinnitus.  Pursuant to a December 1999 rating decision, the 
RO increased the veteran's disability rating for bilateral 
hearing loss to 20 percent, effective August 9, 1999, and 
continued to rate the veteran's tinnitus as 10 percent 
disabling. 

Effective June 10, 1999, during the pendency of this appeal, 
VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear, including tinnitus.  64 Fed. Reg. 25208, 25209 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Although it appears that the RO did not consider the change 
in regulations, the Board concludes that this is not 
prejudicial, as the change in regulation has no effect on the 
outcome of the veteran's claim.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995).  The Board finds, therefore, that the 
RO's decision is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic 6260, 
which provides for a maximum 10 percent disability rating.  
Prior to June 10, 1999, this 10 percent disability rating was 
assignable when tinnitus was persistent as a symptom of a 
head injury, concussion, or acoustic trauma.  Subsequent to 
June 10, 1999, the revised regulation provides the maximum 10 
percent disability rating when the tinnitus is recurrent.  

The Board has carefully reviewed and considered the veteran's 
claim for a disability rating in excess of 10 percent.  
However, that evaluation is the maximum rating allowed under 
the applicable rating criteria, 38 C.F.R. § 4.87, Code 6260.  

In reaching this decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2000).  In this 
regard, the Board has considered the history of the veteran's 
disability, the current clinical manifestations, and the 
effect this disability may have on the earning capacity of 
the veteran under 38 C.F.R. §§ 4.1, 4.2, and finds that there 
has been no showing by the veteran that his service-connected 
tinnitus has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Effective Date Prior to August 31, 1998, for a 10
Percent Assigned for Bilateral Hearing Loss

The veteran contends that the RO was incorrect in determining 
the increase of his disability rating for bilateral hearing 
loss from noncompensable to 10 percent was effective as of 
August 31, 1998.  The veteran maintains that he is entitled 
to a 10 percent disability rating effective prior to August 
31, 1998, but a specific date of entitlement for the increase 
was not claimed.  

The law provides that the effective date of a claim for an 
increase in disability compensation shall be the earliest 
date as of which it is ascertainable that an increase has 
occurred, if the claim is received within 1 year from such 
date; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  
See also Harper v. Brown, 10 Vet. App. 125 (1997)

The Board observes that the veteran initiated a claim for an 
increased disability rating for bilateral hearing loss 
pursuant to a statement in support of claim received by VA on 
August 31, 1998.  As was noted earlier, an October 1998 RO 
rating decision increased the veteran's disability rating for 
bilateral hearing loss to 10 percent, effective August 31, 
1998, while in December 1999 the RO increased the veteran's 
disability rating for bilateral hearing loss to 20 percent, 
effective August 9, 1999.  (The issue of entitlement to a 
rating in excess of 10 percent for bilateral hearing loss, 
from August 31, 1998 to August 8, 1999, and to a rating in 
excess of 20 percent thereafter, will be addressed in the 
remand below.) 

Prior to the veteran's August 31, 1998 claim for an increased 
disability rating, the most recent pertinent medical evidence 
of record is an August 1995 VA audiological examination 
report.  On VA audiological evaluation in August 1995, 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
45
50
60
47
LEFT
35
55
60
55
51

Speech recognition scores were 96 percent in the right ear 
and 94 percent in the left ear. 

On VA audiological evaluation dated June 26, 1998, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
45
50
65
50
LEFT
40
60
60
70
57

Speech recognition scores were 82 percent in the right ear 
and 76 percent in the left ear. 

The veteran's disability rating is evaluated pursuant VA's 
Ratings Schedule, 38 C.F.R. Part 4, which, as was explained 
previously herein, was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 4.85-
4.87).  However, as the time period relevant to this claim is 
prior to June 10, 1999, the application of the revised 
criteria are not applicable in this matter.

Pursuant to the schedular criteria in effect prior to June 
10, 1999, evaluations of bilateral defective hearing ranged 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second, with 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100 to 6110 (effective prior to June 10, 1999).  

After a review of the record and the applicable laws and 
regulations, the Board finds that an earlier effective date 
June 26, 1998, for the veteran's 10 percent disability rating 
for bilateral hearing loss, is warranted.  As was explained 
previously herein, 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 
3.400(o) provide that the effective date of a claim for an 
increase in disability compensation shall be the earliest 
date as of which it is ascertainable that an increase has 
occurred, if the claim is received within 1 year from such 
date; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  The evidence of record shows that the effective date 
of the 10 percent rating for bilateral hearing loss should be 
June 26, 1998, the date of the VA audiological examination 
that is the basis for the rating increase.  The Board notes 
that, in applying the findings from that examination to Table 
VI found at 38 C.F.R. § 4.85, the veteran's hearing acuity is 
at Level II on the right and Level IV on the left.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, does not quite warrant a compensable 
evaluation.  However, the findings are near the borderline 
with what is required for a 10 percent rating, and subsequent 
audiological evaluations revealed findings that were clearly 
consistent with a compensable rating.  Under these 
circumstances, and with consideration of the doctrine of 
reasonable doubt (38 C.F.R. § 3.102), the Board finds that an 
effective date of June 26, 1998 for a 10 percent rating for 
bilateral hearing loss is warranted.  

The only relevant medical evidence of record prior to the 
June 26, 1998 VA audiological examination report was the 
August 1995 VA audiological examination report.  While the 
results of the June 1998 VA audiological examination report 
support the RO's decision to increase the veteran's 
disability rating to 10 percent, the results of August 1995 
VA audiological examination report demonstrate that the 
noncompensable disability rating in effect at that time were 
appropriate.  As there is no relevant medical evidence 
available of record between August 1995 and June 26, 1998, 
there is presently no medical evidence demonstrating that the 
veteran met the schedular criteria and was entitled to the 
assignment of a 10 percent disability rating prior to June 
26, 1998.  The Board further observes that even if there was 
medical evidence to substantiate the veteran's that he would 
be entitled to an increase prior to June 26, 1998, the 
language of 38 U.S.C.A. § 5110 (a)(b)(2) and 38 C.F.R. § 
3.400(o) would preclude the increase from being effective 
more than one year prior to August 31, 1998, as that was the 
date of claim for an increase.  


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.

An earlier effective date of June 26, 1998, for the veteran's 
10 percent disability rating for bilateral hearing loss, is 
granted.  


REMAND

With regard to the veteran's claim of entitlement to 
increased disability ratings for bilateral hearing loss - a 
rating in excess of 10 percent for the period August 31, 1998 
to August 8, 1999, and in excess of 20 percent thereafter - 
the Board notes that the November 1999 VA audiological 
examination report includes a review of the veteran's claims 
file and medical history.  This report explains that the 
veteran was last seen in the VA audiology clinic on December 
7, 1998, at which time the veteran apparently underwent an 
audiological evaluation.  Upon review of the entire claims 
file, it does not appear that a copy of any VA audiological 
records from December 7, 1998 were associated with the claims 
file.  Accordingly, this case is REMANDED for the following 
actions:

1.  The RO should obtain and associate 
with the claims file any VA audiological 
records dated on or about December 7, 
1998 through the present. 

2.  The RO should also obtain and 
associate with the claims file any VA 
audiological records subsequent to the 
November 1999 VA audiological examination 
report.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether and increased 
disability ratings are warranted for the 
veteran's bilateral hearing loss under 
the applicable diagnostic codes and 
regulations. 

4.  If the RO's determination remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 





The purpose of this remand is to assist the veteran in the 
development of his claim and provide for an adequate medical 
record.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals


 



